Exhibit 10.2

CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

This Confidentiality and Noncompetition Agreement (the “Agreement”) is made as
of October 8, 2012, by and between FAMOUS DAVE’S OF AMERICA, INC., a Minnesota
corporation (the “Company”), and John F. Gilbert III (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ Executive in accordance with the terms
and conditions stated in an employment letter dated as of September 19, 2012, as
accepted by Executive on October 8, 2012 (the “Employment Offer Letter”) and
this Agreement, the Company would not be willing to employ Executive without
Executive’s agreement to comply with the restrictive covenants and other
provisions set forth in the Agreement; and

WHEREAS, Executive desires to accept employment with the Company pursuant to
such the terms of the Employment Offer Letter and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

CONFIDENTIALITY

Executive acknowledges and agrees that during the term of this Agreement he will
have access to various trade secrets and confidential business information
(“Confidential Information”) of the Company. Executive agrees that he shall use
such Confidential Information solely in connection with his obligations under
this Agreement and shall maintain in strictest confidence and shall not disclose
any such Confidential Information, directly or indirectly or use such
information in any other way during the term of this Agreement or following the
termination thereof. Executive further agrees to take all reasonable steps
necessary to preserve and protect the Confidential Information. The provisions
of this Section shall not apply to information which (i) was in possession of an
Executive prior to receipt from the Company, or (ii) is or becomes generally
available to the public other than as a result of a disclosure by the Company,
its directors, officers, employees, agents or advisors, or (iii) becomes
available to Executive from a third party having the right to make such
disclosure.



--------------------------------------------------------------------------------

ARTICLE II

NON-COMPETITION

Executive agrees that, on or before the date which is two (2) years after the
date Executive’s employment under this Agreement terminates, he will not, unless
he receives the prior approval of the Board, directly or indirectly engage in
any of the following actions:

(a) Own an interest in (except as provided below), manage, operate, join,
control, lend money or render financial or other assistance to, or participate
in or be connected with, as an officer, employee, partner, stockholder,
consultant or otherwise, any entity whose primary business is the retail sale of
barbequed food. However, nothing in this subsection shall preclude Executive
from holding (i) less than one percent (1%) of the outstanding capital stock of
any corporation required to file periodic reports with the Securities and
Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended, the securities of which are listed on any securities exchange,
quoted on the National Association of Securities Dealers Automated Quotation
System or traded in the over-the-counter market, or (ii) holding an interest in
the restaurant concepts which Executive was involved with in the last year
preceding the date of this Agreement.

(b) Intentionally solicit, endeavor to entice away from the Company, or
otherwise interfere with the relationship of the Company, any person who is
employed by or otherwise engaged to perform services for the Company (including,
but not limited to, any independent sales representatives or organizations),
whether for Executive’s own account or for the account of any other individual,
partnership, firm, corporation or other business organization.

If the scope of the restrictions in this section are determined by a court of
competent jurisdiction to be too broad to permit enforcement of such
restrictions to their full extent, then such restrictions shall be construed or
rewritten (blue-lined) so as to be enforceable to the maximum extent permitted
by law, and Executive hereby consents, to the extent he may lawfully do so, to
the judicial modification of the scope of such restrictions in any proceeding
brought to enforce them.

ARTICLE III

INTELLECTUAL PROPERTY

In consideration of the Company’s employment of Executive hereunder, Executive
acknowledges that any and all patents, licenses, copyrights, trade names,
trademarks, assumed names, service marks, promotional/marketing/advertising
campaigns, designs, logos, slogans, computer software and other intellectual
property developed, conceived or created by Executive in the course of his
employment by the Company, either individually or in collaboration with others,
and whether or not during normal working hours or on the premises of the Company
(collectively, “Developments”) shall be, as between the Company and Executive,
the sole and absolute property of the Company and Executive agrees that he will
at the Company’s request and cost take whatever action is necessary to secure
the rights thereto by patent, copyright, assignment or otherwise to the Company.
Executive agrees to make full and prompt disclosure to the Company of all such
Developments arising during the term of this Agreement.

ARTICLE IV

EMPLOYMENT; SEVERANCE

4.1 Employment. Executive is employed by the Company on an at-will basis,
meaning that either party may terminate the relationship at any time, for any
lawful reason.



--------------------------------------------------------------------------------

4.2 Termination of Employment.

(a) Termination for Cause. The Company may terminate the employment of Executive
at any time for Cause (such termination being herein called a “Termination for
Cause”). For the purposes of this Agreement, “Cause” will include the following:

(i) Executive’s dishonesty involving or affecting the Company, or any
misappropriation of the funds or property of the Company;

(ii) Executive’s conviction of a crime that constitutes (1) a felony, (2) a
misdemeanor involving moral turpitude or (3) criminal conduct which has, or
could reasonably be expected to have, an adverse effect on the Company, its
business, reputation or interests;

(iii) Breach of any written agreement between Executive and the Company or to
which the Company and Executive are Parties, or a breach by Executive of any
fiduciary duty or responsibility to the Company;

(iv) The refusal of Executive to follow the reasonably assigned duties or comply
with the policies and directives of the Company if not cured within thirty
(30) days following written notice by the Company;

(v) The misconduct, failure or negligence of Executive in the performance of his
duties if not cured within thirty (30) days following written notice by the
Company; or

(vi) Use of alcohol or drugs which interferes with the performance of
Executive’s obligations or duties under this Agreement; or any use of illegal
drugs.

(b) Termination Without Cause. The Company may terminate Executive’s employment
for any legal reason at any time, without notice (“Termination without Cause”).

(c) Effect of Termination.

(i) Termination by the Company Without Cause. If Executive is terminated without
Cause by the Company, and other than as a result of Executive’s death or
disability (which termination will be governed by Section 4.2(c)(iv) below),
(A) Executive will be entitled to receive severance pay (“Severance”) in an
amount equal to eighteen (18) months of his annualized base salary at the time
of termination (excluding any bonuses), and (B) the Company will pay that
portion of Executive’s premium for group medical and dental insurance that it
paid at the time of Executive’s separation from service, as contemplated by
Section 4.4 below (“Insurance Benefits”). If Executive commences employment or
receives an offer of employment during the period in which Severance payments
are made, Executive has an affirmative obligation to inform the Company and the
Company shall receive a dollar-for-dollar credit against its Severance payment
obligations hereunder with respect to compensation and benefits (other than
customary insurance benefits) received by Executive in his new employment. For
purposes of this Section 4.2(c), the “Outside Payment Date” shall mean March 15
of the calendar year following the year in which termination of employment under
this Section 4.2(c) occurs.

(ii) Termination by the Company for Cause. Upon the termination of Executive’s
employment pursuant to a Termination for Cause, Executive will be entitled to
receive only Executive’s annualized base salary (pro rata) through the date of
Executive’s termination. If Executive is terminated for Cause, he will not be
entitled to any Severance payments or Insurance Benefits (as detailed in
Section 4.2(c)(i) of this Agreement) from the Company.



--------------------------------------------------------------------------------

(iii) Voluntary Termination. If the Executive voluntarily terminates Executive’s
employment with the Company, for any reason, Executive will be entitled to
receive Executive’s annualized base salary (pro rata) through the date of
Executive’s termination. Except as provided in Section 4.2(c)(v) of this
Agreement, if Executive terminates his employment with the Company, for any
reason, Executive will not be entitled to the Severance payments or Insurance
Benefits (detailed in Section 4.2(c)(i) of this Agreement) from the Company. If
the Company receives notice from the Executive of his intent to leave the
Company and the Company elects to immediately end the employment relationship,
Executive will not be entitled to any Severance payments or Insurance Benefits
(as detailed in Section 4.2(c)(i) of this Agreement) from the Company.

(iv) Death or Disability of Executive. If Executive dies or becomes disabled
during the term of his employment with the Company, Executive will be entitled
to receive his annualized base salary (pro rata) through the termination date of
his employment. Executive will be considered “disabled” if by reason of any
mental, sensory, or physical impairment, Executive is unable to perform the
essential functions of Executive’s duties hereunder with or without reasonable
accommodation, or any such accommodations would impose an undue hardship on the
Company’s business. If Executive’s employment is terminated due to death or
disability, Executive will not be entitled to any Severance payments or
Insurance Benefits (as detailed in Section 4.2(c)(i) of this Agreement) from the
Company.

(v) Change of Control. In lieu of any other benefits payable under this
Agreement, if Executive is terminated by the Company without Cause, Executive’s
employment is terminated as a result of his death or disability, or Executive
voluntarily terminates his employment, in each case within the Election Period
(as defined below), (A) Executive will be entitled to receive Severance pay in
an amount equal to eighteen (18) months of his annualized base salary at the
time of termination (excluding any bonuses), (B) Executive will be entitled to
receive the full (100% of “target” bonus) amount of Executive’s performance
based cash bonus under the Company’s executive bonus plan bonus for the year in
which such Change of Control occurs (“Incentive Bonus”), and (C) the Company
will pay that portion of Executive’s premium for group medical and dental
insurance that it paid at the time of Executive’s separation from service as
contemplated by Section 4.4 below. If Executive commences employment with
another employer or receives an offer of employment during the period in which
any Severance or Incentive Bonus payments are made, Executive has an affirmative
obligation to inform the Company and the Company shall receive a
dollar-for-dollar credit against its Severance and Incentive Bonus payment
obligations thereafter payable hereunder with respect to compensation and
benefits (other than customary insurance benefits) received by Executive in his
new employment during such 18 month period.

4.3 Timing of Payments. Severance will be paid out in installments over the
eighteen (18) month period following Executive’s “separation from service” (as
defined under Section 409A of the Internal Revenue Code of 1986, as amended)
(“Code Section 409A”) in accordance with the Company’s regular payroll, subject
to the provisions of Code Section 409. Incentive Bonus shall only be paid
following the Executive’s separation from service with the Company and shall be
determined in accordance with the Company’s regular bonus payment practices,
subject to the provisions of Code Section 409A. Without limiting the generality
of the preceding sentence, and except as otherwise provided herein, payments of
the Incentive Bonus for the year in which a Change of Control occurs shall be
due and payable at the same times as they otherwise would be due in accordance
with the Company’s regular bonus payment practices. Notwithstanding anything
herein to the contrary, (a) if at the time of the Executive’s termination of
employment with the Company the Company’s common stock is publicly



--------------------------------------------------------------------------------

traded (as determined under Code Section 409A), (b) the Executive is a
“specified employee” (as determined under Code Section 409A), and (c) any
portion of the amounts payable under Section 4.2(c)(i) or 4.2(c)(v) above would
exceed the sum of the applicable limited separation pay exclusions as determined
pursuant to Code Section 409A, then payment of the excess amount shall be
delayed until the first regular payroll date of the Company following the six
month anniversary of the date of Executive’s separation from service (or, if
earlier, the date of his death), and shall include a lump sum equal to the
aggregate amounts that Executive would have received had payment of this excess
amount commenced following the date of Executive’s separation from service as
provided in Sections 4.2(c)(i) or (4.2(c)(v)) above.

4.4 Insurance Benefits. Pursuant to federal and state law, Executive may, for a
period of up to eighteen (18) months, as and to the extent provided under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
(such period is referred to as the “COBRA Eligibility Period”), continue the
group medical and dental insurance coverage previously provided to Executive by
the Company. As additional consideration for Executive’s promises herein, if
Executive timely elects COBRA continuation coverage and maintains such COBRA
coverage, the Company will pay that portion of the premium for group medical and
dental insurance that the Company paid at the time of Executive’s separation
from service, with the remainder to be paid by Executive, through the earlier of
(i) the expiration of the COBRA Eligibility Period or earlier termination of
COBRA continuation coverage, or (ii) Executive commencing employment with a new
employer and becoming eligible for coverage under a group health plan that would
permit the Company to terminate COBRA continuation coverage (hereinafter “COBRA
Payment Termination Date”). If and to the extent that Executive is eligible and
desires to maintain COBRA continuation coverage from and after the COBRA Payment
Termination Date, Executive will be required to pay the entire premium for such
benefits for any portion of the remainder of Executive’s COBRA Eligibility
Period in order to retain such coverage.

4.5 Conditions of Payment. Notwithstanding anything herein to the contrary, any
Severance, Incentive Bonus or Insurance Benefits described in this Article IV
shall be made available to Executive if and only if Executive has executed and
delivered to the Company a general release in form and substance reasonably
satisfactory to the Company (the “Release”) within fourteen (14) days following
termination of employment and has not revoked the Release as of the expiration
of all applicable revocation periods, and only so long as Executive has not
breached the provisions of the Release, has not breached the provisions of
Articles I, II or III, and has not applied for unemployment compensation
chargeable to the Company or any affiliates.

4.6 Withholding. The Company shall withhold from all amounts payable to
Executive under this Agreement all applicable federal, state and local income
taxes, Social Security contributions and such other payroll taxes and deductions
as may be required by law.

4.7 Definitions. For purposes of this Article 4:

(a) “Change of Control” shall mean the occurrence of any of the following
events: (A) any person or group of persons becomes the beneficial owner of
thirty-five percent (35%) or more of any equity security of the Company entitled
to vote for the election of directors; (B) a majority of the members of the
board of directors of the Company is replaced within the period of less than two
(2) years by directors not nominated and approved by the board of directors; or
(C) the stockholders of the Company approve an agreement to sell or otherwise
dispose of all or substantially all of the Company’s



--------------------------------------------------------------------------------

assets (including a plan of liquidation) or to merge or consolidate with or into
another corporation except for a merger whereby the stockholders of the Company
prior to the merger own more than fifty percent (50%) of the equity securities
entitled to vote for the election of directors of the surviving corporation
immediately following the merger;

(b) “Election Period” shall mean the period commencing upon a Change of Control
and ending on the earlier of the six (6) month anniversary of such Change of
Control or fifteen (15) calendar days prior to the Outside Payment Date; and

(c) “Outside Payment Date” shall mean March 15 of the calendar year following
the year in which a Change of Control occurs.

ARTICLE V

MISCELLANEOUS

5.1 Remedies. Executive acknowledges that the Company’s remedy at law for any
breach or threatened breach by Executive of Articles I, II and III will be
inadequate. Therefore, the Company shall be entitled to injunctive and other
equitable relief restraining Executive from violating those requirements, in
addition to any other remedies that may be available to the Company under this
Agreement or applicable law.

5.2 Prior Agreements. This Agreement and the Employment Offer Letter contain the
entire understanding of the parties with regard to all matters contained herein.
There are no other agreements, conditions or representations, oral or written,
expressed or implied relating to such matters. This Agreement supersedes any
prior agreements relating to the payment of severance to Executive by the
Company.

5.3 Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives and any entity with which the Company may merge or
consolidate or to which the Company may sell substantially all of its assets,
provided that this Agreement may not be assigned by Executive.

5.4 Governing Law. Because (a) Company is a Minnesota company with its principal
place of business in Minnesota, (b) many of Company’s significant contracts are
governed by Minnesota law, and (c) it is mutually agreed that it is in the best
interests of Company customers, vendors of the Company, and employees that a
uniform body of law consistently interpreted be applied to the relationships
that Company has with other such persons and entities, this Agreement is deemed
entered into in the State of Minnesota between Company and Executive. The
substantive laws of Minnesota and the exclusive jurisdiction and venue of the
courts of Minnesota will be applicable hereto on the terms and conditions of
this Section.

5.5 Section Headings; Gender; Number. The article and section headings in this
Agreement are for convenience only; they form no part of this Agreement and will
not affect its interpretation. Words used herein, regardless of the number and
gender specifically used, will be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

5.6 Amendment. This Agreement may be amended only in writing, signed by both
parties.



--------------------------------------------------------------------------------

5.7 Notices. Unless otherwise provided herein, any notice, request, instruction
or other document to be given hereunder by any party to any other party shall be
in writing and shall be deemed to have been given (a) upon personal delivery, if
delivered by hand, (b) three (3) days after the date of deposit in the mails,
postage prepaid, if mailed by certified or registered mail, or (c) the next
business day if sent by facsimile transmission (if receipt is electronically
confirmed) or by a prepaid overnight courier service, and in each case at the
respective addresses or numbers set forth below or such other address or number
as such party may have fixed by notice:

If to the Company, to:

Famous Dave’s of America, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attention: Chairman of the Board

If to Executive, to:

John F. Gilbert III

3 Greengate Rd.

Woodstock, VT 05091

or to such other addresses as either party may designate in writing to the other
party from time to time.

5.8 Survival. The provisions of Articles I, II, III, IV and Sections 5.1, 5.2,
5.4, 5.5, 5.7, 5.8, 5.10, 5.11, and 5.14 shall survive any termination of
Executive employment with the Company or any termination of this Agreement.

5.9 Waiver of Breach. Any waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.

5.10 Severability. If any one or more of the provisions (or portions thereof) of
this Agreement shall for any reason be held by a final determination of a court
of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions (or portions of the provisions) of this Agreement, and the
invalid, illegal or unenforceable provisions shall be deemed replaced by a
provision that is valid, legal and enforceable and that comes closest to
expressing the intention of the parties hereto.

5.11 Arbitration. Subject to Section 5.1, any controversy or claim arising out
of or relating to this Agreement or the breach of this Agreement shall be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and a judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction. The
arbitration award shall be subject to review only in the manner provided in the
Uniform Arbitration Act as adopted in Chapter 572, Minnesota Statutes, as the
Act is amended at the time of submission of the issue to arbitration. The
arbitrator(s) shall have the authority to award the prevailing party its costs
and reasonable attorneys’ fees which shall be paid by the non-prevailing party.
In the event the parties hereto agree that it is necessary to litigate any
dispute hereunder in a court, the non-prevailing party shall pay the prevailing
party its costs and reasonable attorneys’ fees.



--------------------------------------------------------------------------------

5.12 No Conflict. Executive represents and warrants that he is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent him from entering
into this Agreement or which would be breached by Executive upon his performance
of his duties pursuant to this Agreement.

5.13 Counterparts. This Agreement may be executed in counterparts, but each of
these counterparts shall, for all purposes, be deemed to be an original, but
both counterparts shall together constitute one and the same instrument.

5.14 Compliance with Code Section 409A. To the extent any provision of this
Agreement may be deemed to provide a benefit to Executive that is treated as
non-qualified deferred compensation pursuant to Code Section 409A, such
provision shall be interpreted in a manner that qualifies for any applicable
exemption from compliance with Code Section 409 or, if such interpretation would
cause any reduction of benefit(s), such provision shall be interpreted (if
reasonably possible) in a manner that complies with Code Section 409A and does
not cause any such reduction. To the extent required by Code Section 409A,
references herein to the Executive’s “termination of employment” shall refer to
the Executive’s “separation from service” (within the meaning of Code
Section 409A) with the Company (as defined to include any affiliates required to
be taken into account for that definition of separation from service).

Signature Page Follows

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

FAMOUS DAVE’S OF AMERICA, INC.: By:   /s/ Dean A. Riesen Name:   Dean A. Riesen
Title:     Chairman of the Board     /s/ John F. Gilbert III John F. Gilbert III